Citation Nr: 1611040	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  10-04 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a blood disorder.

3.  Entitlement to service connection for vision loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to August 1991, including in the southwest Asia theater of operations in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision which determine that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claims of service connection for bilateral hearing loss and for a blood disorder.  The RO also denied the Veteran's claim of service connection for vision loss.  The Veteran disagreed with this decision in March 2009.  He perfected a timely appeal in February 2010.  A Central Office Board hearing was held in January 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

At the outset of the Veteran's January 2016 Board hearing, he stated on the record that he was revoking his power of attorney for Disabled American Veterans.  Thus, the Veteran is considered unrepresented before VA.

The Board observes that, in a March 2004 rating decision, the RO essentially reopened the Veteran's previously denied claims of service connection for bilateral hearing loss and for a blood disorder (which was characterized as chemical imbalance in blood, overtired all of the time, headaches, stomach problems, and muscle spasms) and denied these claims on the merits.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran also did not submit any statements relevant to this claim within 1 year of the March 2004 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for bilateral hearing loss and for a blood disorder are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disorder, entitlement to specially adapted housing or a special home adaption grant ("specially adapted housing claim"), and entitlement to additional compensation based on the dependency of 2 minor children all have been raised by the record.  The Veteran testified before the Board in January 2016 that he intended to file a request to reopen the previously denied claim of service connection for a stomach disorder.  He filed his specially adapted housing claim in August 2015.  He also filed a dependency claim for 2 minor children in September 2014.  None of these claims have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  In a rating decision dated on March 17, 2004, and issued to the Veteran and his service representative on March 31, 2004, the RO denied the Veteran's claims of service connection for bilateral hearing loss and for a blood disorder; this decision was not appealed and became final.

2.  The evidence received since March 2004 is either cumulative or redundant of evidence previously submitted in support of the Veteran's claims of service connection for bilateral hearing loss and for a blood disorder and does not relate to an unestablished fact necessary to substantiate the claims.

3.  The record evidence does not show that the Veteran experiences any current vision loss which could be attributed to active service.


CONCLUSIONS OF LAW

1.  The March 2004 RO decision, which denied the Veteran's claims of service connection for bilateral hearing loss and for a blood disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015).

2.  Evidence received since the March 2004 RO decision in support of the claims of service connection for bilateral hearing loss and for a blood disorder is not new and material; accordingly, these claims are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for vision loss have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in January 2009 and in May 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  All of the VCAA notice issued during the pendency of this appeal defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claims of service connection, and noted the evidence needed to substantiate the underlying claims.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claims of service connection for bilateral hearing loss and for a blood disorder.  The evidence also does not support granting service connection for vision loss.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  There has been no prejudice to the Veteran and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim. 

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claims of service connection for bilateral hearing loss and for a blood disorder, an examination is not required.  There is no competent evidence, other than the Veteran's statements, which indicates that either of these claimed disabilities may be associated with service.  The Veteran is not competent to testify as to etiology of either of these disabilities as they require medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claims

In March 2004, the AOJ denied the Veteran's claims of service connection for bilateral hearing loss and for a blood disorder.  A finally adjudicated claim is an action which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2015).  The Veteran did not initiate an appeal of the March 2004 rating decision and it became final.  The Veteran also did not submit any statements relevant to either of these claims within 1 year of the March 2004 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claims of service connection for bilateral hearing loss and for a blood disorder may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claims for bilateral hearing loss and for a blood disorder on a VA Form 21-4138 which was date stamped as received by the AOJ on November 13, 2008.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2015).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of service connection for bilateral hearing loss and for a blood disorder, the evidence before VA at the time of the prior final AOJ decision in March 2004 consisted of the Veteran's service treatment records and his lay statements.  The AOJ noted that the Veteran's service treatment records showed no complaints of or treatment for bilateral hearing loss or for a blood disorder.  The AOJ also noted that the Veteran had not responded to a request from VA to submit evidence or information demonstrating that he experienced current disability due to either of his claimed disabilities.  Thus, although these claims were reopened, they were denied on the merits.

The newly received evidence includes additional lay statements and the Veteran's January 2016 Board hearing testimony.  All of the Veteran's lay statements are to the effect that he is entitled to service connection for bilateral hearing loss and a blood disorder because his hearing has declined and he has been diagnosed as having and treated for a blood disorder in recent years.  The Veteran specifically testified at his January 2016 Board hearing that his hearing had been damaged by his duties as a mine detector while deployed to the southwest Asia theater of operations in the Persian Gulf War.  See Board hearing transcript dated January 4, 2016, at pp. 5-6.  He also testified that he currently experienced a blood disorder which he characterized as low hemoglobin levels and bleeding from his rectum.  Id., at pp. 7-10.

With respect to the Veteran's application to reopen claims of service connection for bilateral hearing loss and for a blood disorder, the Board notes that the evidence which was of record in March 2004 did not show that the Veteran currently experienced either of these claimed disabilities which could be attributable to active service.  Despite the Veteran's assertions to the contrary, a review of the record evidence submitted since March 2004 still does not indicate that he experiences any current disability due to his claimed bilateral hearing loss or blood disorder which could be related to active service.

The Board notes in this regard that there is no evidence, other than the Veteran's statements and Board hearing testimony, in the newly submitted evidence which indicates that his claimed bilateral hearing loss or blood disorder.  There also is no evidence, other than the Veteran's statements and Board hearing testimony, in the newly submitted evidence which indicates that either of these claimed disabilities may be associated with service.  The Veteran's statements and Board hearing testimony are cumulative and redundant of evidence previously considered by the AOJ.  Moreover, the Veteran is not competent to testify as to etiology of either of his claimed disabilities as they require medical expertise to diagnose.  As noted elsewhere, the third prong of the McLendon test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters, 601 F.3d at 1274.  Thus, such evidence is insufficient to reopen the previously denied service connection claims for bilateral hearing loss and for a blood disorder.

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously service connection claims for bilateral hearing loss and for a blood disorder.  Unlike in Shade, there is no evidence in this case - either previously considered in the March 2004 RO decision, which denied the service connection claims for bilateral hearing loss and for a blood disorder, or received since that decision became final - which demonstrates that either of these claimed disabilities is related to active service or any incident of service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claims for bilateral hearing loss and for a blood disorder.  In summary, as new and material evidence has not been received, the previously denied claims of service connection for bilateral hearing loss and for a blood disorder are not reopened.

Service Connection for Vision Loss

The Veteran contends that he incurred vision loss during active service or, alternatively, his current vision loss is related to service.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because vision loss is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for vision loss.  The Veteran contends that he incurred vision loss during active service, specifically while deployed to the southwest Asia theater of operations in the Persian Gulf War, or, alternatively, his current vision loss is related to active service.  The record evidence does not support his assertions regarding in-service incurrence of vision loss or any current vision loss which is attributable to service.  The Board notes initially that, although he does not contend specifically that he incurred vision loss as a result of an undiagnosed illness initially experienced while deployed to the southwest Asia theater of operations in the Persian Gulf War, the Veteran is considered a "Persian Gulf Veteran."  See 38 C.F.R. § 3.317(a)(1)(i) (2015); see also 76 Fed. Reg. 81834 (Dec. 29, 2011).  The record also does not indicate that the Veteran currently experiences vision loss which could be attributed to an undiagnosed illness initially experienced while he was deployed to the southwest Asia theater of operations in the Persian Gulf War.  Nor has the Veteran identified or submitted any evidence, to include a medical nexus, linking his claimed vision loss to an undiagnosed illness initially experienced while deployed to the southwest Asia theater of operations in the Persian Gulf War.  Thus, the Board finds that service connection for vision loss as due to an undiagnosed illness is not warranted.

The Veteran also is not entitled to service connection for vision loss on a direct service connection basis.  See 38 C.F.R. § 3.303, 3.304 (2015).  The Veteran contends that he incurred vision loss while on active service or, alternatively, his current vision loss is related to active service.  The record evidence does not support his assertions concerning in-service incurrence of vision loss or any current vision loss which is attributable to active service.  Despite the Veteran's assertions to the contrary, the medical evidence shows no complaints of or treatment for vision loss during or after active service.  For example, the Veteran's available service treatment records show that his vision was normal throughout his active service.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also shows no complaints of or treatment for vision loss at any time since the Veteran's separation from active service.  Id.  The Board acknowledges in this regard that the Veteran testified in January 2016 that he experienced vision loss during active service and still was unable to drive at night due to his claimed vision loss.  See Board hearing transcript dated January 4, 2016, at pp. 3-5.  The Board notes in this regard that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced vision loss at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of vision loss at any time during the pendency of this appeal.  Accordingly, the Board finds that service connection for vision problems is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of vision loss have been continuous since service.  He asserts that he continued to experience symptoms relating to vision problems (problems driving at night) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of vision loss after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of vision loss since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, he repeatedly denied any relevant history or complaints of symptoms while examined for other problems during active service.  His in-service history of symptoms is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  And, as noted elsewhere, the medical evidence shows no complaints of or treatment for vision loss at any time since the Veteran's separation from active service in 1991.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including PTSD.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to vision loss.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed a VA disability compensation claim for service connection for PTSD in 1993, 2 years after his service separation, but did not claim service connection for vision loss or make any mention of any relevant symptomatology.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim in 2008.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service medical history reports and the absence of complaints of or treatment for vision loss after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for bilateral hearing loss is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for a blood disorder is not reopened.

Entitlement to service connection for vision loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


